Citation Nr: 1013172	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-17 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Eligibility of the Veteran for education benefits under the 
Post-Vietnam Era Veterans' Educational Assistance Program, 
Chapter 32, Title 38, United States Code.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from February 1983 to 
February 1986.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2007 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran first entered active duty as a member of the 
United States Army in February 1983.

2.  The record reflects that the Veteran withdrew his 
contributions to the Post-Vietnam Era Veterans' Educational 
Assistance Program (VEAP) on June 3, 1985, and no subsequent 
re-enrollment into this program is shown.


CONCLUSION OF LAW

The requirements for basic eligibility for education 
benefits under VEAP, Chapter 32, Title 38, United States 
Code, have not been met.  38 U.S.C.A. § 3221, 3222, 3223 
(West 2002 & Supp. 2009); 38 C.F.R. § 21.5040, 21.5058, 
21.5060, 21.5064 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines 
procedural assistance VA must provide to claimants in 
certain cases.  If the VCAA is applicable, the Board must 
ensure that the required notice and assistance provisions of 
the law have been properly applied.  There are some claims, 
however, to which VCAA does not apply.  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001).  For example, VCAA does not to 
apply to claims, such as the issue in this case, whose 
resolution is strictly a matter statutory interpretation.  
Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).  Thus, 
because the law as mandated by statute, and not the 
evidence, is dispositive of this appeal, the VCAA is 
inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); 
see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) 
(where application of the law to the facts is dispositive, 
the appeal must be terminated because there is no 
entitlement under the law to the benefit sought).  As such, 
no further action is required pursuant to the VCAA.

Statutory and regulatory provisions governing eligibility 
for VEAP benefits provide that an individual who is on 
active duty and who entered military service on or after 
January 1, 1977, and before July 1, 1985, shall have the 
right to enroll in the Chapter 32 educational assistance 
program at any time during such individual's service on 
active duty before July 1, 1985.  When an individual elects 
to enroll in the program, he must participate for at least 
12 consecutive months before disenrolling or suspending 
participation.  38 U.S.C.A. § 3221(a) (West 2002); 38 C.F.R. 
§ 21.5040(f) (2009).

A participant shall be permitted to suspend participation or 
disenroll from the program at the end of the 12-consecutive-
month period of participation.  If a participant disenrolls 
from the program, such participant forfeits any entitlement 
to benefits under the program except as provided in 
subsection (e) of 38 U.S.C.A. § 3221 and is eligible for a 
refund of his contributions.  38 U.S.C.A. § 3221(d) (West 
2002); 38 C.F.R. §§ 21.5021(h), 21.5064(a) (2009).  A 
participant who disenrolls may be permitted to re-enroll in 
the program provided he meets certain conditions.  
38 U.S.C.A. § 3221(e) (West 2002); 38 C.F.R. § 21.5058(a) 
(2009).  Each individual electing to participate in the VEAP 
shall agree to have a monthly deduction made from his 
military pay.  Such monthly deduction shall be in any amount 
not less than $25, nor more than $100.  38 U.S.C.A. § 
3222(a) (West 2002); 38 C.F.R. § 21.5052(b) (2009).

As previously noted, the Veteran first became a member of 
the Army in February 1983.  His first individual period of 
active duty ended with his honorable separation in February 
1986.  Documentary evidence associated with his claims file 
noted that while the Veteran initially contributed to the 
VEAP program, he requested and received a disenrollment 
refund of his VEAP contributions for hardship reasons on 
June 3, 1985.  

The provisions of 38 U.S.C.A. § 3221(d) essentially state 
that, if a participant disenrolls from the program, he 
forfeits any entitlement to benefits under the program and 
is eligible for a refund of such participant's contribution.  
In a January 2008 statement, the Veteran stated, "I did not 
us[e] my loan or my benefits for school at all."  Thus, the 
Veteran acknowledges receipt of his Chapter 32 
contributions.  Moreover, there is no evidence of record, 
nor does the Veteran assert, that he re-enrolled in the VEAP 
program.  While re-enrollment was permitted, it requires the 
individual to qualify again for a minimum participation 
period of 12 consecutive months.  See 38 C.F.R. §§ 
21.5054(c), 21.5052(a).  In this case, no allegation of re-
enrollment has been made.  Moreover, the Veteran's discharge 
from active duty was only eight months after his 
disenrollment.  

While the Veteran now seeks to improve himself through 
education, the fact remains that he forfeited his right to 
participate in the program when he disenrolled and received 
his refund of contributions to the VEAP.  Thus, the criteria 
for eligibility to educational assistance benefits under 
Chapter 32, Title 38, United States Code, have not been met 
and the Veteran's claim must be denied.


ORDER

Eligibility of the Veteran for education benefits pursuant 
to VEAP, Chapter 32, Title 38, United States Code, is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


